DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant argues – (page 8-12) Applicant argument for all the claims center around Piat et al (US 2019/0050999) in view of Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS), especially No combination of Piat and Baltruschat describes or suggests an x-ray image orientation detection and correction system as is recited in Claim 1. More specifically, Piat and Baltruschat do not describe or suggest executing a neural network model for analyzing x-ray images, wherein the neural network model is trained with training x-ray images as inputs and observed ray images associated with the training x-ray images as outputs, and the observed x-ray images are the training x-ray images adjusted to have a reference orientation in page 9. This same argument was repeating from pages 9-12 for all dependent claims. Please read the Remarks for further detail. 
Examiner response – Examiner respectfully disagree. As cited in the Office action Piat et al (US 2019/0050999) teaches the use of neural network for x-ray orientation detection and correction in figure 2 and 0033-0037, where 0033 teaches the use of neural network for registration and 0034 teaches the use of the neural network on x-ray images. Paragraph 0031 teaches executing of training a deep neural network (DNN) to perform multi-agent 2D/3D medical image registration, where perform is view as execution with neural network regarding a policy. This policy was mentioned in 0033, but further detail in 0039 where policy is rotation/orientation minimizes the distance to the ground truth and will lead to the correct registration action. One ordinary in the art would easily understand the use of neural network to orientation of images, such x-ray image, to the ground truth/reference. Examiner view Piat et al (US 2019/0050999) teaches the claim language. This is apply to all arguments and claims mentioned in pages 8-12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) in view of Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS).
Claim 1:
Piat et al (US 2019/0050999) teaches the following subject matter:
An x-ray image orientation detection and correction system, comprising:
a detection and correction computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to (figure 8 teaches system with processor and memory):
execute a neural network model for analyzing x-ray images, wherein the neural network model is trained with training x-ray images as inputs and observed x-ray images associated with the training x-ray images as outputs, and the observed x-ray images are the training x-ray images adjusted to have a reference orientation (figure 2 and 0033-037 teaches neural network trained for 2D/3D registration (orientation), trained with X-ray image taught in 0035 for registration with a goal to find the transformation that is align all DRR and X-ray image pairs using translation and rotation. Figure 3 and 0038-041 teach alignment of local and global (reference) coordinate system with small movements); 
receive an unclassified x-ray image (figure 2 with 3D volume 202 and 2D image 204 and 0049-0059 teaches images directly from image acquisition device, these are view as unclassified since they have not been process, 0050 teaches images to be x-ray. Figure 4 and 0038 teach 410 CT volume (unclassified) with local coordinate, and 0041-0043); 
analyze the unclassified x-ray image using the neural network model (figure 2 part 208-214 and 0052-0059 teach applying deep neural network (DNN) to unclassified x-ray region of interest (ROI). Figure 4 part 404 unclassified image to 424 convolution neural network (CNN) analyzing ROI, part 414 image to 422 CNN analyzing ROI).

Piat et al teach all the subject above, but not the following which is taught by anticipated by Ivo M. Baltruschat et al:
assign an orientation class to the unclassified x-ray image based on the analysis (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation);
if the assigned orientation class is not the reference orientation, the at least one processor is programmed to (figure 1 starting Orientation Regression teaches where reference orientation/main orientation line/red arrow is not in preferred orientation; figure 3 teaches 8 examples where images are not in the reference orientation with the red arrow showing the prefer upright position and the angle θ):
adjust an orientation of the unclassified x-ray image using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
output a corrected x-ray image (figure 1 teaches output with Correction x-ray image); and
if the assigned orientation class is the reference orientation, the at least one processor is programmed to output the unclassified x-ray image (it is unknown if any of the input x-ray images are in prefer/reference orientation (i.e. figure 3 show eight diversity of appearance in various orientation) such would be logical that all images are analyzed and fine-tuned to correction output. Thus all images will be processed by neural network taught above and output to correction x-ray image. Furthermore the image need to be process anyway to see if it is in reference orientation.).
Piat et al and Ivo M. Baltruschat et al are both in the field of image analysis, especially orientation of X-ray images using trained neural network such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the orientation of Piat et al with different classes of Ivo M. Baltruschat et al such binning the result to four classes would result a mean accuracy of 98% would improve the outcome in terms of precision of angle prediction as disclosed by Ivo M. Baltruschat et al in page 6 from first to second paragraph. 
Claim 2:
Piat et al teach:
The system of claim 1, 
wherein the neural network model includes a corrector, and wherein said at least one processor is further programmed to concurrently, using the neural network model, detect the orientation class of the unclassified x- ray image and correct, using the corrector of the neural network model, the orientation of the unclassified x-ray image and (figure 4 teaches CNN 422 concurrent with CNN 424 for images (unclassified) for orientation from local to global and 0038-0039 teaches further correction with the tangent space of SE(3) parameterized by a 6-vector of se(3), 12 possible actions as positive and negative movements along the 6 generators of se(3)).

Claim 3:
Piat et al teach:
The system of claim 1, wherein 
the neural network model is a deep learning neural network model (Abstract teaches use of deep neural network (DNN); figure 3-4 teaches the use of DNN for 2D/3D registration).

Claim 7:
Piat et al teach:
The system of claim 1, wherein 
the neural network model is trained with downsized training x-ray images as inputs (figure 2 and 0054 teaches ROI of X-ray, where ROI is seen as downsized).


Claim 8:
Ivo M. Baltruschat et al further teaches:
The system of claim 1, wherein 
the neural network model is trained with preprocessed training x-ray images as inputs (above teaches neural network training and X-ray; 3.1 – Preprocessing in order to meet network’s input requirement).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) in view of Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS).
Claim 10:
Piat et al (US 2019/0050999) teaches the following subject matter:
An image orientation detection and correction system (figure 8 teaches system with processor and memory), comprising:
a first detection and correction computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to (figure 8 teaches system with processor and memory):
execute a neural network model for analyzing images (figure 2 and 0033-037 teaches neural network trained for 2D/3D registration (orientation), trained with X-ray image taught in 0035 for registration with a goal to find the transformation that is align all DRR and X-ray image pairs using translation and rotation. Figure 3 and 0038-041 teach alignment of local and global (reference) coordinate system with small movements);
receive training images and observed images associated with the training images, wherein the observed images are the training images adjusted to have a reference orientation (figure 2 and 0033-037 teaches neural network trained for 2D/3D registration (orientation), trained with X-ray image taught in 0035 for registration with a goal to find the transformation that is align all DRR and X-ray image pairs using translation and rotation. Figure 3 and 0038-041 teach alignment of local and global (reference) coordinate system with small movements);
analyze the training images (figure 2 teach analyzing with ROI with DNN; Figure 4 teaches analyzing image with region of interest (ROI)).

Piat et al teach all the subject above, but not the following which is taught by anticipated by Ivo M. Baltruschat et al:
calculate predicted orientation classes for the training images using the neural network model (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation);
correct orientations of the training images based on the predicted orientation classes using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction);
compare orientations of the corrected images with the reference orientation (page 2 – second paragraph – teaches labeled each image with a precise orientation, which was measured between x-axis and main orientation line/reference orientation, where improved accuracy is compared); and
adjust the neural network model based on the comparison (figure 1 teaches Top row teaches Pre-Training and bottom row teaches Orientation Regression, where page 2 – first paragraph – teaches transfer learning is view as adjusting the neural network).
Piat et al and Ivo M. Baltruschat et al are both in the field of image analysis, especially orientation of X-ray images using trained neural network such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the orientation of Piat et al with different classes of Ivo M. Baltruschat et al such binning the result to four classes would result a mean accuracy of 98% would improve the outcome in terms of precision of angle prediction as disclosed by Ivo M. Baltruschat et al in page 6 from first to second paragraph. 

Claim 11:
Piat et al teaches the following subject matter:
receive an unclassified image (page 2 first paragraph teaches unseen data such as X-ray image, where unseen as unclassified; figure 3 teaches unclassified x-ray image, where unclassified image is view as image with random orientation);
analyze the unclassified image using the neural network model (page 2 first paragraph teaches employ of deep Convolutional Neural Network (CNN) on unseen data X-ray image; figure 1 teaches the use of neural network for analyzing/feature extraction unclassified image).
Ivo M. Baltruschat et al teaches the following subject matter:
The system of claim 10, further comprising a second detection and correction computing device (page 2 – first paragraph – teaches use for CNN and other RESnet-50, these are seen as first and second detection and correction computations) comprising at least one processor in communication with the at least one memory device, wherein at least one processor is further programmed to:
assign an orientation class to the unclassified image based on the analysis (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation); and
if the assigned orientation class is not the reference orientation, the at least one processor is further programmed to (figure 1 starting Orientation Regression teaches where reference orientation/main orientation line/red arrow is not in preferred orientation; figure 3 teaches 8 examples where images are not in the reference orientation with the red arrow showing the prefer upright position and the angle θ):
adjust an orientation of the unclassified image using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
output a corrected image (figure 1 teaches output with Correction x-ray image); and
if the assigned orientation class is the reference orientation, the at least one processor is further programmed to output the unclassified image (it is unknown if any of the input x-ray images are in prefer/reference orientation (i.e. figure 3 show eight diversity of appearance in various orientation) such would be logical that all images are analyzed and fine-tuned to correction output. Thus all images will be processed by neural network taught above and output to correction x-ray image. Furthermore the image need to be process anyway to see if it is in reference orientation anyway).

Claim 12:
Piat et al teach:
The system of claim 11, wherein 
said at least one processor of said second computing device is further programmed to concurrently detect the orientation class of the unclassified image and correct the orientation of the unclassified image (figure 4 teaches CNN 422 concurrent with CNN 424 for images (unclassified) for orientation from local to global and 0038-0039 teaches further correction with the tangent space of SE(3) parameterized by a 6-vector of se(3), 12 possible actions as positive and negative movements along the 6 generators of se(3))..

Claims 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) in view of Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS).
Claim 13:
Piat et al (US 2019/0050999) teaches the following subject matter:
A method of detecting and correcting orientation of an image, said method comprising:
executing a neural network model for analyzing images, wherein the neural network model is trained with training images as inputs and observed images associated with the images as outputs, and the observed images are the training images adjusted to have a reference orientation (figure 2 and 0033-037 teaches neural network trained for 2D/3D registration (orientation), trained with X-ray image taught in 0035 for registration with a goal to find the transformation that is align all DRR and X-ray image pairs using translation and rotation. Figure 3 and 0038-041 teach alignment of local and global (reference) coordinate system with small movements);
receiving an unclassified image (figure 2 with 3D volume 202 and 2D image 204 and 0049-0059 teaches images directly from image acquisition device, these are view as unclassified since they have not been process, 0050 teaches images to be x-ray. Figure 4 and 0038 teach 410 CT volume (unclassified) with local coordinate, and 0041-0043);
analyzing the unclassified image using the neural network model (figure 2 part 208-214 and 0052-0059 teach applying deep neural network (DNN) to unclassified x-ray region of interest (ROI). Figure 4 part 404 unclassified image to 424 convolution neural network (CNN) analyzing ROI, part 414 image to 422 CNN analyzing ROI).

Piat et al teach all the subject above, but not the following which is taught by anticipated by Ivo M. Baltruschat et al:
adjusting an orientation of the unclassified image to the reference orientation using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
outputting an output image associated with the unclassified image and having the reference orientation (figure 1 teaches output with Correction x-ray image having main orientation/reference orientation).
Piat et al and Ivo M. Baltruschat et al are both in the field of image analysis, especially orientation of X-ray images using trained neural network such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the orientation of Piat et al with adjusting of the orientation of Ivo M. Baltruschat et al such binning the result to four classes would result a mean accuracy of 98% would improve the outcome in terms of precision of angle prediction as disclosed by Ivo M. Baltruschat et al in page 6 from first to second paragraph. 

Claim 14:
The method of claim 13, further comprising:
Ivo M. Baltruschat et al teaches:
assigning an orientation class to the unclassified image based on the analysis (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation);
if the assigned orientation class is not the reference orientation, said method further comprising (figure 1 starting Orientation Regression teaches where reference orientation/main orientation line/red arrow is not in preferred orientation; figure 3 teaches 8 examples where images are not in the reference orientation with the red arrow showing the prefer upright position and the angle θ):
adjusting the orientation of the unclassified image using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
outputting a corrected image (figure 1 teaches output with Correction x-ray image); and
if the assigned orientation class is the reference orientation, said method further comprising outputting the unclassified image (it is unknown if any of the input x-ray images are in prefer/reference orientation (i.e. figure 3 show eight diversity of appearance in various orientation) such would be logical that all images are analyzed and fine-tuned to correction output. Thus all images will be processed by neural network taught above and output to correction x-ray image. Furthermore the image need to be process anyway to see if it is in reference orientation anyway).

Claim 16:
Ivo M. Baltruschat et al teaches:
The method of claim 13, further comprising: 
rotating the unclassified image in a plurality of angles to derive a plurality of rotated images (3.1 Preprocessing and data augmentation – teaches each image is rotated by 90, 180 and 279 and flipped, these are plurality of angles result in plurality of rotated images);
predicting an index associated with an image having the reference orientation among the unclassified image and the plurality of rotated images using the neural network model (Table 1 teaches conv5_x with an original 50-layer is seen as predicted index result in fine-tuned which is view as having reference orientation); and
outputting the output image using the predicted index (Table 1 conv5_x output a result of fine-tuned).

Claim 18:
Piat et al teach:
The system of claim 13, wherein 
the neural network model is a deep learning neural network model (Abstract teaches use of deep neural network (DNN); figure 3-4 teaches the use of DNN for 2D/3D registration).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claim 4:
Piat et al and Ivo M. Baltruschat et al teaches associated with the unclassified x-ray image based on the detected orientation class of the unclassified x-ray image above but not the following which is taught by Mabini et al:
The system of claim 1, further comprising a metadata editor configured to:
update metadata (0003 teaches X-ray image typically include orientation data in order to identify the position and orientation of the subject where such data is save to DICOM header/metadata; 0027-0028 teaches user adjusted orientation is save into the DICOM header/metadata); and
generate metadata associated with the output x-ray image (0027-0028, especially 0028 teaches subject orientation data associated with x-ray image is saved with DICOM header/metadata when sent to Picture Archiving and Communication System (PACS)).
Piat et al and Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Piat et al and Ivo M. Baltruschat et al by Mabini et al regarding the use of metadata/header such would allow for revision of the orientation data of a subject on an X-ray image and in the DICOM header, if necessary, to match the subject's anatomy for exposure, processing and review as disclose by Mabini et al in paragraph 0004. Such would yield improvement and predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claim 5:
Piat et al and Ivo M. Baltruschat et al teaches subject such as unclassified x-ray image above, but not the following which is taught by Mabini et al:
The system of claim 1, further comprising 
a user interface manager configured to receive a user input (figure 1 part 36 teaches operator/user interface computer; 0027 teaches operator review and correct of subject/x-ray image orientation); and 
generate a user policy based on the user input (figure 2 part 64 and 0028 teaches development of user policy by user decision of yes 68 and no 66),
wherein said at least one processor is further programmed to correct the orientation of the x-ray image based on the user policy (figure 2 part 64 teaches user policy for x-ray and part 68 teaches save correct orientation data with associated x-ray image; 0028 teaches the use of DICOM header for saving correction orientation data).
Piat et al and Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Piat et al and Ivo M. Baltruschat et al by Mabini et al regarding user inputs/policies such would provide sufficient displaying the desired X-ray images 12, and for performing certain manipulative X-ray imaging system functions so others at different locations may gain access to image data as disclosed by Mabini et al in 0019. Such would yield improvement and predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Russak et al (US 2008/0063302).
Claim 6:
Piat et al and Ivo M. Baltruschat et al teaches the following subject matter:
The system of claim 1, wherein 
the training x-ray images are classified into a plurality of orientation classes that include contiguous circular sectors spanning 360 degrees (Ivo M. Baltruschat et al - above teaches classification into four region (e.g. 0, 90, 180, 270) and figure 2 teaches plurality of orientation classes/bins; 2. METHOD – first paragraph teaches orientation from 0-360 degrees), each of the sectors includes a central angle for the sector (Ivo M. Baltruschat et al - figure 2 teaches plurality of classes/bin and figure 3 teach a central for the sector which is the X-axis and at what θ is off from it), and 
said at least one processor is further programmed to correct the orientation of the unclassified x-ray image that includes the central angle for the sector (Ivo M. Baltruschat et al - figure 5 further teaches bin size and further correction required).
Piat et al and Ivo M. Baltruschat et al do not each regarding the following, but is taught by Russak et al
x-ray image based on a user policy, user policy is predefined (0046 teaches user predefine policy for image orientation, where 0052 teaches image is X-ray medical image and the predefined policy is defined by user through user interface 150)
Piat et al and Ivo M. Baltruschat et al and Russak et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the system of Piat et al and Ivo M. Baltruschat et al with user defined policy of by Russak et al such where user can select the strongest point in the transformed image as disclosed by Russak et al in 0100.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Rapaka et al (US 2020/0160527).
Claim 9:
Piat et al and Ivo M. Baltruschat et al teaches above the following output x-ray image is a corrected x-ray image (figure 1 teaches output with Correction x-ray image), but not the following which is taught by Rapaka et al (US 2020/0160527):
The system of claim 1, wherein said at 
least one processor is configured to alert a user (0037 teaches alert the user to notifying the user result of the evaluation such as correct orientation of the one or more measurement planes, which can be save and used as training data to improve model for future prediction).
Piat et al and Ivo M. Baltruschat et al and Rapaka et al are both in the field of image analysis, especially using machine learning/neural network for orientation of medical image such as X-ray, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Piat et al and Ivo M. Baltruschat et al by Rapaka et al regarding alerting/notifying user of the result of the evaluation and confirmation such the use can provide additional correction, segmentations and orientation to be save and used as training data to improve the model for future prediction as disclose by Rapaka et al in 0037. Such would yield improvement and predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claim 15:
Piat et al and Ivo M. Baltruschat et al teaches associated with the unclassified x-ray image based on the detected orientation class of the unclassified x-ray image above but not the following which is taught by Mabini et al:
The system of claim 14, further comprising a metadata editor configured to:
update metadata (0003 teaches X-ray image typically include orientation data in order to identify the position and orientation of the subject where such data is save to DICOM header/metadata; 0027-0028 teaches user adjusted orientation is save into the DICOM header/metadata); and
generate metadata associated with the output x-ray image (0027-0028, especially 0028 teaches subject orientation data associated with x-ray image is saved with DICOM header/metadata when sent to Picture Archiving and Communication System (PACS)).
Piat et al and Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the X reference to Piat et al and Ivo M. Baltruschat et al by Mabini et al regarding the use of metadata/header such would allow for revision of the orientation data of a subject on an X-ray image and in the DICOM header, if necessary, to match the subject's anatomy for exposure, processing and review as disclose by Mabini et al in paragraph 0004. Such would yield improvement and predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claim 17:
Piat et al and Ivo M. Baltruschat et al teaches subject such as unclassified x-ray image above, but not the following which is taught by Mabini et al:
The system of claim 13, further comprising 
a user interface manager configured to receive a user input (figure 1 part 36 teaches operator/user interface computer; 0027 teaches operator review and correct of subject/x-ray image orientation); and 
generate a user policy based on the user input (figure 2 part 64 and 0028 teaches development of user policy by user decision of yes 68 and no 66),
wherein said at least one processor is further programmed to correct the orientation of the x-ray image based on the user policy (figure 2 part 64 teaches user policy for x-ray and part 68 teaches save correct orientation data with associated x-ray image; 0028 teaches the use of DICOM header for saving correction orientation data).
Piat et al and Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Piat et al and Ivo M. Baltruschat et al by Mabini et al regarding user inputs/policies such would provide sufficient displaying the desired X-ray images 12, and for performing certain manipulative X-ray imaging system functions so others at different locations may gain access to image data as disclosed by Mabini et al in 0019. Such would yield improvement and predictable results.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS):
Claim 21
Piat et al teaches:
The system of Claim 1, wherein at least one of the training images input to the neural network model has a ground truth orientation of the at least one of the training images (0008 teaches training of deep neural network with ground truth transformation/orientation).  

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Piat et al (US 2019/0050999) and Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Tremblay et al (US 2019/0355150).
Claim 22:
Piat et al and Ivo M. Baltruschat et al teaches subject above, but not the following which is taught by Tremblay et al:
The system of Claim 21, wherein the neural network model is further trained by generating a ground truth vector associated with rotated images of the at least one of the training images based on the ground truth orientation (0063-0070 teaches generating of ground truth vector in regarding to input images, where 0070 teaches the input image for rotation of images).
Piat et al and Ivo M. Baltruschat et al and Tremblay et al are all in the field of image orientation/rotation with the use of neural network such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Piat et al and Ivo M. Baltruschat et al by Tremblay et al for ground truth vector for rotating image such would expand pose distribution and avoid overfitting as disclosed by Tremblay et al in 0067.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reda et al (US 2018/0218516) teaches COARSE ORIENTATION DETECTION IN IMAGE DATA - coarse orientation detection in image data. In accordance with one aspect, the framework trains a learning structure to recognize a coarse orientation of the anatomical structure of interest based on training images. The framework may then pass one or more current images through the trained learning structure to generate a coarse orientation of the anatomical structure of interest. The framework then outputs the generated coarse orientation of the anatomical structure of interest (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656